         6:17-bk-71589 Doc#: 93 Filed: 05/28/21 Entered: 05/28/21 08:42:42 Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     HOT SPRINGS DIVISION

       RE:     RYAN MCMAHAN
               JENNIFER MCMAHAN                                    CASE NO:        6:17-bk-71589

     NOTICE OF OPPORTUNITY TO OBJECT TO NARRATIVE STATEMENT OF PLAN

        You are hereby notified that the captioned debtors have filed the attached Plan pursuant to 11
U.S.C. 1321 and Rules 2002 and 3015 of the Federal Rules of Bankruptcy Procedure. Objections to the
Plan must be filed with the Bankruptcy Court at 300 West 2nd Street, Little Rock, Arkansas 72201 in
writing within 21 days from the date of this notice, with copies to the Counsel for the debtor and Jack W.
Gooding, Trustee, P. O. Box 8202, Little Rock, Arkansas 72221.
        If objections to the Plan are filed, they will be set for hearing by subsequent notice. If no
objections are received, the Plan may be confirmed without further notice or hearing.

                                                    DICKERSON LAW FIRM, P.A.
                                                    PO BOX 6400
                                                    HOT SPRINGS, AR 71902
                                                    501-321-0808
                                                    FAX 501-321-2954

Date: 05/28/2021                                    /s/Matthew D. Black___________________
                                                    MATTHEW D. BLACK, BAR #2007-259


                                          CERTIFICATE OF MAILING

       I, the undersigned, hereby certify that copies of the foregoing notice and attached motion have
       been sent via CM/ECF to Jack W. Gooding, Trustee. I further certify that copies of the foregoing
       notice and attached motion have been mailed by first class mail to:

       Internal Revenue Service                          U.S. Attorney (Western District)
       Special Procedure                                 414 Parker Avenue
       PO Box 7346                                       Fort Smith, AR 72901
       Philadelphia, PA 19101
       U.S. Attorney (Eastern District)                  Ryan and Jennifer McMahan
       PO Box 1229                                       151 Count Fleet Trail
       Little Rock, AR 72203                             Hot Springs, AR 71913


and to all creditors whose names appear on the attached plan and/or creditor matrix:

                                                    /s/Matthew D. Black___________
                                                    DICKERSON LAW FIRM, P.A.
  6:17-bk-71589 Doc#: 93 Filed: 05/28/21 Entered: 05/28/21 08:42:42 Page 2 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

RE:      RYAN MCMAHAN
         JENNIFER MCMAHAN                                                  CASE NO:             6:17-bk-71589


----------------------------------------------------------------
                   MODIFICATION OF CHAPTER 13 PLAN
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - --
          Come now the Debtors by and through their attorneys, Dickerson Law Firm, P.A., and
for their modification to the original or modified Chapter 13 plan state:

1.       PAYMENT TO THE TRUSTEE:

THE DEBTORS PROPOSE TO PAY $1,100.00 PER MONTH TO THE TRUSTEE
BEGINNING WITH THE JUNE 2021 PLAN PAYMENT AND CONTINUING FOR THE
REMAINDER OF THE PLAN. THE DEBTOR WAS OUT OF WORK FOR 6 WEEKS IN
2020 RECOVERING FROM SURGERY. THEREFORE, THE DEBTORS PROPOSE NOT
TO CURE ANY DELINQUENCY THAT MAY BE CALCULATED.

ALSO, THE TRUSTEE HAS EXCESS INSURANCE PROCEEDS ON HAND IN THE SUM
OF $5,581.82. THE TRUSTEE SHALL REFUND $3,981.82 TO THE DEBTORS BASED ON
THE FOLLOWING NEEDS (AMOUNTS ARE APPROXIMATE): $2500 TO PAY FOR 2019
TAXES DUE, $350 TO PAY TAX PREPARER, $600 TO REIMBURSE DEBTORS FOR
COSTS SPENT AFTER VEHICLE TOTALED TO GET NEW BRAKES AND SENSORS TO
GET THE JEEP UP AND RUNNING, AND $531.82 TO GET NEW TIRES ON THE JEEP.
THE DEBTOR WILL PROVIDE RECEIPTS SHOWING THE USE OF THE REFUNDED
FUNDS WITHIN 60 DAYS.

THE REMAINING PROCEEDS OF $1600 SHALL BE PAID INTO THE PLAN.

[Indicate how often the Debtor is paid by checking the appropriate box below:]
( ) Weekly; ( ) Bi-Weekly; ( ) Semi-Monthly; ( X ) Monthly or ( ) Other

(If OTHER, please specify: n/a)

2.       THE PLAN LENGTH shall be 60 months.

         A debtor must pay all disposable income into the plan for the benefit of unsecured
         creditors during the applicable commitment period (unless unsecured are being paid
         100%) and the plan length shall not exceed 60 months. Length of Plan may be
         automatically extended by the Chapter 13 Trustee without further modification should
         such extension be necessary to adequately fund plan in order to carry out other provisions
         of the plan as set forth below.
 6:17-bk-71589 Doc#: 93 Filed: 05/28/21 Entered: 05/28/21 08:42:42 Page 3 of 3




3.    UNSECURED CREDITORS are to be paid a pro rata dividend.

      (SPECIAL NON-PRIORITY UNSECURED DEBTS REMAIN UNAFFECTED)

4.    MODIFIED TREATMENT OF EXISTING CREDITORS

      The following CHANGES are to be made to each creditor as set out below:

      CREDITOR NAME                         CHANGE IN TREATMENT\CLASSIFICATION

1.    Ally Bank (Trustee claim #1)          The Trustee shall make no further payments on this
                                            claim, as it has been paid in full by insurance
                                            proceeds.


5.    ADDITION OF SECURED CREDITORS TO THE PLAN:


1.    US. Bank has advanced funds to pay for post petition taxes due on the mortgage in the
      approximate amount of $1,600.

      Upon the filing of any notice of post petition fees, expenses, and charges, the Trustee
      shall pay any such notice in full.


6.    UNSECURED CREDITORS shall be paid at least as much as they would receive under
      Chapter 7.

7.    ALL OTHER PROVISIONS AS SET FORTH IN THE LAST CONFIRMED
      PLAN REMAIN THE SAME.


                                                   Respectfully submitted,

                                                   DICKERSON LAW FIRM, P.A.
                                                   PO BOX 6400
                                                   HOT SPRINGS, AR 71902
                                                   501-321-0808
                                                   FAX 501-321-2954

Date: 05/28/2021                                   /s/Matthew D. Black___________________
                                                   MATTHEW D. BLACK, BAR #2007-259
